Citation Nr: 0818578	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-15 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for dizziness.

2.	Entitlement to service connection for peripheral 
neuropathy.

3.	Entitlement to service connection for left ear hearing 
loss.

4.	Entitlement to service connection for benign prostatic 
hypertrophy.

5.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	There is no competent evidence to establish that the 
veteran is currently diagnosed with a disability resulting 
in symptoms of dizziness.

2.	There is no competent evidence to establish that the 
veteran is currently diagnosed with peripheral neuropathy.

3.	Benign prostatic hypertrophy was not manifested in active 
service, and there is no probative evidence establishing 
an etiological relationship between the veteran's current 
benign prostatic hypertrophy and his active service.

4.	The veteran's February 1966 entrance examination indicates 
that left ear hearing loss existed at the time of his 
entry into active military service.

5.	The competent and probative evidence of record 
demonstrates that the veteran's pre-existing left ear 
hearing loss did not undergo a permanent increase in 
severity during active service.


CONCLUSIONS OF LAW

1.	Dizziness was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.	Peripheral neuropathy was not incurred in or aggravated by 
the veteran's active military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) 
(2007).

3.	Benign prostatic hypertrophy was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).

4.	Left ear hearing loss was not aggravated by the veteran's 
active military service. 38 U.S.C.A. §§ 1110, 1111, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).
In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in September 2005.  
The RO's March 2005 notice letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies. The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with claims file.  
The appellant claimed post-service VA medical records could 
be obtained from the Grand Island VA Medical Center (VAMC) 
and Omaha VAMC.  However, both VAMCs responded that the 
veteran has never been treated at their respective 
facilities.  The veteran has not identified any additional 
medical records that should be obtained.  Therefore, VA's 
duty to further assist the veteran in locating additional 
records has been satisfied.  The veteran was afforded a VA 
examination for his hearing loss and benign prostatic 
hypertrophy in July 2005.  See 38 U.S.C.A. § 5103A(d); see 
also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. Principi, 327 
F. 3d 1339, 1341 (Fed. Cir. 2002).

A VA examination was not provided in conjunction with the 
veteran's dizziness and peripheral neuropathy claims, and the 
Board notes that the evidence of record does not warrant one.  
See 38 C.F.R. § 3.159(c)(4) (2007).  VA has a duty to provide 
a VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease. 
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that he suffers from 
peripheral neuropathy or a disability resulting in symptoms 
of dizziness.  In light of the absence of a current diagnosis 
of a disability, VA is not required to provide him with a VA 
examination in conjunction with these claims.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

I.	Dizziness and Peripheral Neuropathy

The veteran maintains he suffers from symptoms of dizziness 
and peripheral neuropathy.  Service treatment records are 
absent any complaint or findings of dizziness or peripheral 
neuropathy in service.  A June 1968 Report of Medical 
History, completed by the veteran upon separation from active 
service, indicates no history of dizziness, neuritis or 
paralysis.  In addition, the veteran's June 1968 Report of 
Medical Examination indicates a normal neurologic evaluation.

The Board notes that there is no evidence that the veteran is 
currently diagnosed with peripheral neuropathy or any 
disability resulting in symptoms of dizziness.  As noted 
above, the veteran claimed he sought treatment for these 
conditions at the Grand Island and Omaha VAMCs, but these 
facilities report that the veteran has not sough treatment at 
either facility.  The veteran has provided no competent 
medical evidence indicating he currently suffers from either 
peripheral neuropathy or any disability resulting in symptoms 
of dizziness.  Without a current diagnosis of a disability, 
the Board cannot grant service connection.  To prevail on the 
issue of service connection, there must be medical evidence 
of a current disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) (a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of 
a present disability, there can be no valid claim for service 
connection as Congress has specifically limited entitlement 
to service connection to cases where such incidents have 
resulted in a disability). 

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of peripheral neuropathy or any 
disability resulting in symptoms of dizziness.  The veteran 
has produced no competent evidence or medical opinion in 
support of his claim that he suffers from such disorders, and 
all evidence included in the record weighs against granting 
the veteran's claim.  

II.	Benign Prostatic Hypertrophy

The veteran contends that he suffers from a prostate 
disorder, diagnosed as benign prostatic hypertrophy, as a 
direct result of his active military service.  

While the evidence reveals that the veteran currently suffers 
from benign prostatic hypertrophy, the competent, probative 
evidence of record does not etiologically link the veteran's 
current disability to his service or any incident therein.  
In this regard, the Board observes that service treatment 
records are silent as to any treatment for, or diagnosis of, 
a prostate disorder.  In addition, a June 1968 Report of 
Medical Examination, completed upon the veteran's separation 
from service, indicates a normal genito-urinary evaluation.

The Board also observes that there is no evidence of 
continuity of symptomology since active service.  Evidence of 
record indicates that the veteran was first diagnosed with a 
prostate disorder in 2005, over 35 years after separation 
from service.  This significant lapse in time between the 
active service and the first evidence of a prostate disorder 
weighs against the veteran's claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc). 

In sum, the Board finds that there is no evidence of a 
prostate disorder during active service.  The threshold 
question therefore is whether there is sufficient medical 
evidence to establish an etiological link between the 
veteran's current benign prostatic hypertrophy and his active 
service.  The preponderance of the evidence is against this 
aspect of the veteran's claim.  The veteran has produced no 
competent medical evidence or competent medical opinion in 
support of his claim that his current prostate disorder is 
the result of his active service.  In addition, the length of 
time between the veteran's separation from active service and 
first diagnosis of a prostate disorder weights against the 
veteran's claim.

Finally, the Board acknowledges that the veteran himself has 
claimed his current benign prostatic hypertrophy arises from 
his active service.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
benign prostatic hypertrophy, and the benefit of the doubt 
rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

III.	Left Ear Hearing Loss

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002). According to 38 C.F.R. § 
3.304(b) (2007), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1) 
(2007).  Determinations of whether a condition existed prior 
to service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2007).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2007); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel. 
 38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

[I]f a preexisting disorder is noted upon entry 
into service, the veteran cannot bring a claim for 
service connection for that disorder, but the 
veteran may bring a claim for service-connected 
aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to 
establish aggravation. See Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed.Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, the burden 
shifts to the government to show a lack of 
aggravation by establishing "that the increase in 
disability is due to the natural progress of the 
disease." 38 U.S.C. § 1153; see also 38 C.F.R. 
§ 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).  

Service treatment records indicate the veteran was provided 
audiometric evaluations both at entrance to and separation 
from service, in June 1966 and June 1968, respectively.  
Prior to November 1967, military audiometric results were 
reported in American Standards Association (ASA) units; VA 
used ASA units prior to July 1966.  However, in July 1966, VA 
adopted International Organization for Standardization (ISO) 
units, and the military followed suit in November 1967.  The 
current definition for a hearing loss disability found at 
38 C.F.R. § 3.385 is based on ISO units.  The military 
audiograms in the instant case conducted in 1966 must be 
converted from ASA to ISO units.  

Essentially, this means adding 10 decibels to the reported 
findings in most frequencies, the exceptions being adding 15 
decibels at 250 and 500 Hertz and 5 decibels at 4000 Hertz.

At the veteran's June 1966 entrance examination, pure tone 
thresholds for the left ear, in decibels, converted to ISO 
units, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT EAR
15
20
20
40
70

Speech recognition ability was not reported.  The veteran's 
hearing was 15/15 bilaterally.  Ears and drums were normal.

The Board finds that the veteran suffered a left ear hearing 
loss disability upon entering service, which was noted on the 
service entrance examination.  See 38 C.F.R. § 3.385.  As 
such, the presumption of soundness does not apply.  See 
38 C.F.R. § 3.304(b).  Thus, the Board must turn its 
consideration to whether the veteran's pre-existing left hear 
hearing loss disability was aggravated by his military 
service.  As noted above, the presumption of aggravation 
applies where there is an increase in disability during 
active service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a); see also Wagner, supra.

On examination pending service discharge in June 1968, pure 
tone thresholds in the left ear, in decibels, recorded in ISO 
units, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT EAR
5
5
0
--
70

Again, speech recognition ability was not reported.  The 
veteran's ears and drums were normal.  

In light of the veteran's service separation examination, the 
Board finds that there was no increase in the severity of the 
veteran's left ear hearing loss at any frequency during his 
active service.  In fact, the Board observes that the 
veteran's hearing actually improved at most frequencies 
during active service.  As such, the presumption of 
aggravation does not apply, and the veteran bears the burden 
of establishing aggravation of his pre-existing left ear 
hearing loss disability.  See 38 U.S.C.A. § 1153; see also 
Wagner, supra.

The threshold question therefore is whether there is 
sufficient medical evidence to establish an etiological link 
between any aggravation of the veteran's left ear hearing 
loss since separation from active service and in-service 
acoustic trauma.  The Board finds that the preponderance of 
the evidence is against this aspect of the veteran's claim.  
In this regard, the veteran was provided a VA audiological 
examination in July 2005, at which the examiner found that it 
is not likely that the veteran's left ear hearing loss was 
aggravated by in-service acoustic trauma.  In support of his 
opinion, the VA examiner noted that the veteran's left ear 
hearing loss remained stable over the course of his military 
service, and also noted his post-service noise exposure as a 
truck driver as a factor in the post-service aggravation of 
the veteran's left ear hearing loss.  

The Board acknowledges that the veteran himself has claimed 
he currently has left ear hearing loss arising from in-
service acoustic trauma or, in the alternative, suffered 
aggravation of pre-existing left ear hearing loss.  However, 
the Board notes that as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, supra. 
Consequently, lay assertions of medical diagnosis or etiology 
cannot constitute evidence upon which to grant the claim for 
service connection.  Lathan v. Brown, supra.  

In sum, a left ear hearing loss disability was noted upon the 
veteran's entry into active service.  The veteran's service 
separation examination report indicates that the veteran's 
pre-existing left ear hearing loss did not increase in 
severity during active service.  In addition, there is no 
competent medical evidence of record indicating that any 
post-service increase in severity of the veteran's left ear 
hearing loss is etiologically related to his active service.  
However, the record does contain a competent medical opinion 
attributing the post-service aggravation of the veteran's 
left ear hearing loss to post-service noise exposure.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
aggravation of left ear hearing loss, and the benefit of the 
doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 
2002).


ORDER

Service connection for dizziness is denied.

Service connection for peripheral neuropathy is denied.

Service connection for benign prostatic hypertrophy is 
denied.

Service connection for left ear hearing loss is denied.


REMAND

The veteran contends that he suffers from PTSD due to 
military service, and has identified a non-combat stressors 
in support of his claim.  The veteran contends in a September 
2005 statement that he was driving a truck between Komtun and 
Dak-to, Vietnam, during the Tet holiday in 1968 when his 
truck broke down.  The veteran asserts that he and another 
driver spent the night in the jungle watching the Vietnamese 
and feared for his life until a fellow soldier rescued him.  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a) (2007) (requiring that the diagnosis conform to the 
requirements of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th  
ed. 1994) (DSM-IV); a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  If the 
claimant's stressor is not related to combat, then his 
testimony alone is not sufficient to establish the occurrence 
of that stressor, and his testimony must be corroborated by 
credible supporting evidence.  Cohen, supra.  Thus, if the  
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressor(s).

In the instance case, the veteran was diagnosed with PTSD in 
July 2005 on the basis of the above non-combat stressor.  The 
Board observes that the veteran's stressor has not been 
verified by credible supporting evidence.  

After a careful review of the claims folder, the Board 
concludes that further development is needed before appellate 
review of the veteran's claim can proceed.  Specifically, the 
claims folder does not reflect reasonable efforts to verify 
the veteran's alleged stressor.  In this regard, the Board 
observes that the veteran contends the incident occurred 
during the Tet holiday in 1968.  The Board takes judicial 
notice that the Tet holiday began January 30, 1968.  In 
addition, the veteran's service personnel records indicate he 
left Vietnam on February 6, 1968.  Thus, the veteran has 
provided a sufficiently narrow time frame to allow the AOJ to 
attempt to verify his alleged stressor.  In order to fulfill 
VA's duty to assist the veteran in developing his claim, the 
Board finds that a remand is necessary to further develop the 
veteran's claimed stressor.

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should request from the U.S. 
Army and Joint Service Records Research 
Center, or other appropriate source, any 
records for the veteran's unit 
mentioning incidents involving the 
veteran for the time period of January 
30, 1968 to February 6, 1968.  Efforts 
to obtain these records must continue 
until it is determined that they do not 
exist or that further attempts to obtain 
them would be futile.  The non-existence 
or unavailability of such records must 
be verified by each Federal department 
or agency from whom they are sought and 
this should be documented for the 
record.  38 U.S.C.A. § 5103A(b); 38 
C.F.R. § 3.159(c)(2) (2007).

2.	After completion of the above, and any 
other development deemed necessary, 
readjudicate the claim of entitlement 
to service connection for PTSD.  The 
adjudication should include all 
evidence submitted by the veteran since 
the July 2006 supplemental statement of 
the case.  If the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, issue a supplemental 
statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
pertinent to the claim currently on 
appeal.  Thereafter, the case should be 
returned to the Board for appellate 
review, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


